September 8, 1970


Hon. J. H. Kultgen                   Opinion No. M-681
Chairman, Board of Regents
Texas State Technical Institute      Re: Construction of a rider
Waco, Texas 76705                        to the approp$iation to
                                         the Texas State Technical
                                         Institute concerning in-
                                         come derived from the
                                         sale, lease or other use
                                         of the Amarillo Air Force
                                         Base facilities.
Dear Mr. Kultgen:

     Your request for an opinion on the above subject matter
asks the following question:

          "Should the term 'all income' in the second
     full paragraph on page 73 of Article IV of H.B. 2,
     Acts of the 61st Legislature, Second Called
     Session, 1969, be interpreted as 'net income'
     after reasonable and necessary expenditures are
     made?"

     House Bill 2, Acts 61st Legislature, 2nd C.S. 1969, p. 957,
Ch. 50, (General Appropriation Act for the biennium ending August
31, 1971), contains the following rider to the appropriation
to Texas State Technical Institute on page IV-74:

          "~11 income derived from the sale, lease
     or other use of the Amarillo Air Force Base
     facilities shall be deposited to the General
     Revenue Fund until the amount of such de-
     posits shall total Three Million Dollars
     ($3,000,000). Appropriations to the Institute




                            -3255-
                                                             -       ,




Hon. J. H. Kultqen, page 2       (M-681)


     are hereby made contingent upon adherence to
     such procedure.  Provided however, that this
     shall not in any preclude or prevent the use
     of Texas State Technical Institute facilities or
     equipment for in-kind matching for participation
     in any Federal Vocational Programs permitting or
     recognizing in-kind matching by or on behalf of Texas
     State Technical Institute."

     The term "income" means gain derived from labor, from capital,
or from both combined, including profit gained through sale or
conversion of capital. See cases cited in Words and Phrases,
Permanent Edition, Income - Gain or Profit, pages 218-231.

     With reference to the income realized from the sale, lease
or other use of the Amarillo Air Force Base properties, we are of
the opinion that the legislative requirement for the return of
"all income" refers to all funds received over and above the direct,
reasonable and necessary costs attributable to the production of
such income.

                             SUMMARY

              As used in the appropriation rider for the
         Texas State Technical Institute, the term "all
         income" refers to all funds received over and
         above the direct, reasonable and necessary costs
         attributable to the production of such income.

                                        Y   s very truly,




                                        Attogey   General of Texas

Prepared by Malcolm L. Quick
Assistant Attorney General




                               -3256-
Hon. J. H. Kultqen, page 3     (M-681)



APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Tom Bullington
Bob Flowers
Lehman Marks
Pat Cain

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -3257-